Citation Nr: 0121982	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  92-55 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for osteochondral 
fracture of the right patella, status post patellectomy, 
currently evaluated 30 percent disabling.

2.  Entitlement to a total (100 percent) disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1980.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) awarded a temporary total rating for the 
period from January 31, 1990 to March 1, 1990, for the 
veteran's convalescence following surgery for his service-
connected disability from a right knee disorder.  The veteran 
sought both an earlier effective date and an extension for 
the temporary total rating.  At a hearing before the Board in 
June 1992, his claim for an earlier effective date was deemed 
withdrawn.  By a rating decision in July 1997, the RO 
extended the temporary total rating under 38 C.F.R. § 4.30 
for an additional month, through March 1990.  The Board 
denied further extension in July 1998.  This matter is no 
longer before the Board on appeal.

The veteran has also appealed a rating decision in which the 
RO denied an increased rating for his right knee disorder.  
After development requested by the Board in an October 1992 
remand of this matter, the RO awarded an increased rating of 
30 percent for the right knee disorder, effective from the 
date of the veteran's December 1989 informal claim.  The 
Board in a November 1994 remand did not address the issue of 
an increased rating.  However, the issue of entitlement to an 
increased rating for the right knee disorder remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where 
there is no clearly expressed intent to limit an appeal to 
entitlement to a specific disability rating for a service-
connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law).

The issues of entitlement to an increased rating for the 
veteran's right knee disorder and to TDIU were remanded by 
the Board to the RO in July 1998 for the purpose of obtaining 
all available medical treatment records and conducting a VA 
orthopedic examination.


FINDINGS OF FACT

1.  The veteran's disability from osteochondral fracture of 
the right patella, status post patellectomy, is manifested by 
instability, weakness, painful motion, joint pain, recurrent 
subluxation, and fatigability without ankylosis of the knee, 
dislocation or removal of semilunar cartilage, impairment of 
the tibia and fibula, or genu recurvatum.

2.  The veteran has a high school diploma, additional 
schooling in mechanical engineering and computerized 
drafting, and extensive work experience as a mechanical 
designer.

3.  The veteran's service connected disabilities are 
osteochondral fracture of the right patella, status post 
patellectomy, rated 30 percent; low back syndrome, rated 10 
percent from April 1991 and 20 percent from December 2000; 
degenerative joint disease of the right knee rated 10 
percent; overuse syndrome of the left knee with mild 
patellofemoral syndrome, rated 10 percent; and renal 
dysfunction, rated as noncompensable.  

3.  The veteran's combined rating is 30 percent from December 
1989, 50 percent from April 1991, and 60 percent from 
December 2000.

4.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  The criteria of a rating in excess of 30 percent for 
osteochondral fracture of the right patella, status post 
patellectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for an 
increased compensation for his service-connected right knee 
disability, and his claim for TDIU.  For the reasons 
discussed below, the Board denies both issues on appeal

I.  Increased Rating for Osteochondral Fracture of the Right 
Patella 

A.  Schedular Consideration

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

The veteran's service medical records show that he sustained 
a knee injury in November 1977 during his active service.  He 
underwent arthroscopy in May 1978.  The diagnostic impression 
was then chondromalacia.  He re-injured the knee in February 
1980.  He was granted service connection for osteochondral 
fracture of the patella, post-operative status, by a December 
1980 rating decision.  This disability was rated at 20 
percent, effective from the veteran's separation from 
service.  

As noted above, in a March 1994 rating decision during this 
appeal, the RO awarded an increased rating of 30 percent, 
effective from the date of receipt of a treatment record in 
December 1989, for osteochondral fracture of the right 
patella, status post patellectomy.  

In a June 1999 rating decision, the RO awarded a separate 
rating of 10 percent for degenerative joint disease of the 
right knee, effective from August 5, 1998, which was the date 
of VA X-ray report which showed that the veteran had 
arthritis in the right knee.  As the veteran did not appeal 
the evaluation assigned for this disability, the matter on 
appeal concerns only the rating for the osteochondral 
fracture of the right patella, status post patellectomy.

In evaluating the veteran's service-connected osteochondral 
fracture of the right patella, status post patellectomy, the 
RO has used Diagnostic Code 5257 by analogy.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under Diagnostic Code 5257, the 30 percent 
rating currently assigned is the maximum rating.  It is 
assigned for severe recurrent subluxation or lateral 
instability.  

As no higher schedular rating is assignable pursuant to 
Diagnostic Code 5257, the Board will consider the veteran's 
disability from his osteochondral fracture of the right 
patella, status post patellectomy in the context of other 
diagnostic codes to determine if a higher or separate rating 
is assignable pursuant to such other codes.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2000).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology ; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  A precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), citing 
Esteban, held that a claimant who has arthritis and 
instability of the knee may be rated separately for each 
disability.

As noted above, the service-connected right knee disability 
also includes degenerative joint disease of the right knee, 
rated 10 percent under Diagnostic Code 5010.  Traumatic 
arthritis under Diagnostic Code 5010 is rated as for 
degenerative arthritis under Diagnostic Code 5003.  This 
disability is rated on the basis of limitation of motion.  
Consequently, a rating for the osteochondral fracture of the 
right patella, status post patellectomy, cannot also be 
assigned on the basis of limitation of motion.  To do so 
would violate 38 C.F.R. § 4.14, which prohibits both the use 
of manifestations not resulting from service-connected 
disability and the evaluation of the same manifestation under 
different diagnostic codes in rating service-connected 
disabilities.  

Unfortunately, none of the other diagnostic codes concerning 
disability of the knee and leg, Diagnostic Codes 5256 through 
5263, apply to the disability from osteochondral fracture of 
the right patella, status post patellectomy.  The record does 
not show the presence of ankylosis of the knee (Diagnostic 
Code 5256), dislocation or removal of semilunar cartilage 
(Diagnostic Codes 5258 and 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the clinical evidence 
indicates that the veteran's impairment from his left knee 
disorder is primarily manifested by painful motion beyond 120 
degrees of flexion, and by instability.  The disability 
associated with gait disturbance and instability is 
anticipated and compensated by the 30 percent rating under 
Diagnostic Code 5257.  Concerning the other factors listed, 
the Board notes that there are no clinical findings of 
atrophy, incoordination, or excess fatigability.  The 
evidence as a whole does not describe the presence of such 
additional factors as to warrant higher ratings than the ones 
confirmed by this decision of the Board. 

On December 15, 1989, the RO received a statement from a VA 
physician which indicated that the veteran had re-injured his 
knee in June 1989 while stepping off a curb.  The physician 
noted that the veteran had been receiving VA orthopedic 
treatment since 1984.  After conservative treatment failed to 
improve symptoms of pain and loss of range of motion, he was 
scheduled for right knee arthroscopy in January 1990.  Notes 
of outpatient treatment about two weeks prior to the surgery 
show that the right knee had range of motion form 10 to 90 
degrees.  Lachman's test was 1+.  There was no anterior draw, 
effusion, or lateral or medical instability.  There was no 
pivot shift.  McMurray's test was negative.  The arthroscopy 
revealed grade IV chondromalacia on the lateral midpole area 
and grade III chondromalacia on the medial midpole area.  
Those areas were debrided.  There was synovial overgrowth in 
the intracondylar notch and over the anterior cruciate 
ligament.  That was also debrided.  The operation report 
contains no indication that there were any post-operative 
complications.

During follow-up treatment several days after the January 
1990 arthroscopy, the surgeon encouraged the veteran to do 
gentle range of motion exercises and quadriceps and hamstring 
exercises.  He was told to use an ace bandage.  During 
follow-up treatment in early March 1990, the right knee had 
mild effusion.  The arthroscope portals were well healed.  
There was no instability.  An examiner reported an impression 
of slow post-operative convalescence.  During follow-up 
treatment in April, the veteran still complained of 
persistent pain.  On examination, there was mild swelling and 
effusion.  Range of motion was from 10 to 90 degrees.  The 
impression was chondromalacia patella, still painful. 

In a letter dated in June 1990, an orthopedist noted the 
veteran's history of recurrent knee injuries and arthroscopy.  
According to the orthopedist, the veteran reported having 
little relief from the procedure.  He walked with a cane.  
The knee continued to swell, click, and lock.  On 
examination, the was slight quadriceps atrophy.  Although the 
right knee had full range of motion, the examiner could 
palpate retropatellar crepitus.  In the physician's opinion, 
the veteran was incapable of walking longing distances, 
especially on uneven ground, and could not perform some of 
the outdoors responsibilities of his job.

In a treatment note dated in July 1990, indicated a diagnosis 
of post-traumatic chondromalacia of the right knee.  A 
physical therapist reported that the veteran had increased 
active and passive range of motion, with passive flexion to 
97 degrees.  

In late July 1990, the veteran underwent a VA examination.  
He walked with a limp using a cane in his right hand.  A 
horizontal scar several inches long crossed the knee at the 
patella.  The medial side of the patellar had an arthroscopy 
scar.  The right knee had flexion to 90 degrees and extension 
to 10 degrees.  The diagnoses included: post-operative 
surgery of right knee with limited flexion and extension; 
history of fracture of the patella and ligament tears with 
secondary degenerative arthritis under the patella, and; 
atrophy of the right thigh muscles.

When examined during follow-up treatment in September 1990, 
the veteran's right knee had normal medial and lateral 
stability, extension to zero degrees and flexion from 20 to 
30 degrees with pain.

The veteran underwent surgery in May 1991 for a right 
patellectomy.  He was rated 100 percent disabled from May 14 
to July 1, 1991.  During follow-up treatment from his May 
1991 right knee surgery, it was noted that the surgery had 
only partially alleviated his right knee pain.  In a letter 
dated in September 1991, a physician noted that the veteran 
lacked 10 degrees of extension and had 56 degrees of flexion.  
The knee was stable.  Without benefit of X-rays, the 
physician offered a clinical diagnosis of arthrofibrosis.

In VA outpatient treatment notes dated in October 1991, a 
physician expressed his opinion that it was not likely that 
the veteran could return to his previous work status due to 
his service-connected right knee disability.  In a November 
1991 letter, a physical therapist reported that despite 
treatment, the veteran's progress was "discouraging."

The veteran testified before a hearing officer in January 
1992.  He reported symptoms of swelling, tenderness and 
redness in his right knee.  He had limited ability to walk 
more that a short distance without aid of cane or crutches.  
He stated that he had been unable to return to work since 
April 1990.  He claimed to have lateral instability in the 
knee.

In a June 1992 hearing before a former Member of the Board, 
the veteran testified that his main problem with his right 
knee was pain.  He also complained of right leg muscle 
atrophy and instability in the knee which required use of a 
brace.  He asserted that his range of motion in the knee was 
zero to 10 degrees of extension and 60 degrees of flexion.  
His other complaints included subluxation and swelling.

Pursuant to the Board's October 1992 remand, the veteran 
underwent another VA examination in October 1993.  On 
examination, he walked with a limp on the right.  He had a 
well-healed surgical scar on the right knee.  The patella had 
been surgically removed.  Range of motion was from zero to 60 
degrees with complaints of pain on the limits of flexion.  
The veteran showed guarding to motion studies and tenderness 
to palpation of the knee.  There was no definite instability 
in the knee.  Limb lengths were equal.  There was no 
measurable atrophy in the lower extremities.  The veteran had 
poor ability to heel and toe walk on the right.  He could 
only squat one-third of the way down and arise again.  
Reflexes and sensation were intact in the lower extremities.  
The pertinent diagnosis was post-operative patellectomy of 
the right knee, history of injury with osteochondral fracture 
of the right patella with subsequent development of 
degenerative changes.

When the veteran was examined by a private orthopedist in May 
1994, range of motion in his right knee was from 10 to 80 
degrees.  There was no varus or valgus laxity.  Lachman's 
test, the drawer sign, and McMurray's sign were negative.  
There was significant quadriceps and hamstring atrophy on the 
right side.  The examiner noted that X-rays taken a week 
earlier showed some distal femoral osteopenia.

The veteran underwent another right knee arthroscopy in July 
1994.  Findings included grade II and grade III 
chondromalacia changes.  There was also an area of grade II 
chondromalacia in the femoral groove.  There was no obvious 
meniscal pathology.

In November 1994, the veteran underwent a right knee 
arthrotomy after being diagnosed to have arthrofibrosis of 
the right knee.  A physician reported that the veteran should 
not return to work.

During a VA examination in March 1995, the veteran moved 
about somewhat slowly with a limp in the right.  Range of 
motion in the right knee was from five degrees of extension 
to 75 degrees of flexion.  Motion was accompanied by marked 
pain and guarding.  The right knee had generalized tenderness 
to palpation.  The veteran was not able to heel and toe walk 
and demonstrated minimal ability to squat.  The pertinent 
diagnoses included: postoperative patellectomy of the right 
knee with history of injury with osteochondral fracture of 
the right patella with subsequent development of degenerative 
changes, and; arthrofibrosis with limitation of motion, 
status post recent arthrotomy with lysis of adhesions.

Notes of VA outpatient treatment dated in July 1995 indicate 
that the veteran had recently undergone a right knee 
arthroscopy and partial synovectomy.  The procedure was 
reportedly performed by a private physician.  Several days 
after the operation, the knee had very limited range of 
motion.

Private medical records dated in 1997 and 1998 show that the 
veteran continued to have bilateral knee pain for which he 
received injections of a steroid.

During a VA joints examination in August 1998, the examiner 
found objective evidence of pain with motion of the veteran's 
right knee.  There was also moderate anterior-posterior 
instability, weakness and tenderness.  There was no edema or 
effusion.  The veteran was wearing an ace bandage on the 
knee.  He walked with a limp using a cane.  The knee had 
motion from zero degrees of extension to 90 degrees of 
flexion.  X-rays of the knees showed bilateral joint space 
narrowing.  The right patella was absent.  There was no 
significant interval change since the last X-ray.  The 
reported diagnosis was post-traumatic patellectomy on the 
right with degenerative joint disease and loss of function 
due to pain.  

The veteran underwent another right knee arthroscopy in 
November 1999.  Findings included significant fibrosis with 
heterotopic bone formation on the inferior pole of the 
patellar tendon.  There were pieces of bone and minimal 
chunks along the anterior pole of the patellar tendon 
medially and laterally.  Those were debrided.

The veteran's right knee was examined again during a VA 
examination in December 2000.  His current complaints were of 
pain, weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance.  He denied heat 
and redness.  According to the examiner, the veteran had 
additional disability during flare-ups which was caused by 
activity and cold weather.  On examination, there was 
objective evidence of painful motion in the right knee.  
There was instability, weakness, and tenderness.  There was 
no redness or heat.  There was abnormal movement and guarding 
of movement.  The veteran walked with a light limp using a 
cane.  He was wearing an Ace bandage on the right knee.  
Range of motion was from -30 degrees of extension to 97 
degrees of flexion.  An X-ray showed absent patella and 
diffuse osteopenia.  The reported diagnosis was post-fracture 
of the right knee with loss of function due to pain.

The Board has carefully reviewed the entire record.  The 
Board finds that the veteran's disability from his 
osteochondral fracture of the right patella, status post 
patellectomy, is manifested by instability, abnormal 
movement, weakness, tenderness, painful motion, stiffness, 
locking, giving way, and fatigability, not productive of 
disability greater than the current 30 percent assigned under 
Diagnostic Code 5257.

B. Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 30 percent rating which has been 
in effect since the time of the veteran's 1989 claim 
contemplates the severe functional impairment shown in the 
veteran's right knee.  Although no higher schedular rating is 
assignable, the veteran has been awarded a separate 10 
percent rating for limitation of motion due to degenerative 
joint disease.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  Although the veteran has 
been hospitalized for surgery on several occasion during the 
pendency of his claim, he has been compensated during such 
periods of hospitalization and subsequent convalescence at 
the rate of 100 percent.   It has not been shown that his 
right knee disability picture is so exceptional or unusual so 
as to markedly interfere with employment and to render 
impractical the application of regular schedular standards.  
For the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant.


II.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran's service connected disabilities are 
osteochondral fracture of the right patella, status post 
patellectomy, rated 30 percent; low back syndrome, rated 10 
percent from April 1991 and 20 percent from December 2000; 
degenerative joint disease of the right knee rated 10 
percent; overuse syndrome of the left knee with mild 
patellofemoral syndrome, rated 10 percent; and renal 
dysfunction, rated as noncompensable.  His combined rating is 
30 percent from December 1989, 50 percent from April 1991, 
and 60 percent from December 2000.

Initially, the Board finds that the veteran's are properly 
rated.  The record shows that his disability from his left 
knee disorder, diagnosed as overuse syndrome with mild 
patellofemoral syndrome, is manifested by joint pain.  
However, he has consistently shown nearly full range of 
motion in his left knee.  As for the degenerative joint 
disease of the right knee, limitation of motion approaching 
flexion of 30 degrees or extension of 15 degrees has not been 
demonstrated.  The criteria for a rating in excess of 10 
percent under any pertinent rating code have not been met.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 6261 (2000).

Similarly, the veteran's back disability is properly rated.  
The RO has utilized Diagnostic Code 5295.  Under that 
diagnostic code, a 40 percent evaluation is granted for 
severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  A 
20 percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  There is no evidence in the 
record that the veteran has muscle spasm with forward bending 
and unilateral loss of lateral spine motion in a standing 
position.

Finally, the renal dysfunction has been rated under 
Diagnostic Code 7502, for chronic nephritis.  However, the 
requirements for a compensable rating of 30 percent - albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101, i.e., 
diastolic pressure predominately 100 or more, or systolic 
pressure predominately 160 or more, or history of diastolic 
pressure of 100 or more requiring continuous medication for 
control - have not been demonstrated.  

The veteran does not meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one service-
connected disability rated 60 percent or a combined rating of 
70% or more, with one service-connected disability rated at 
40% or more).  However, he may be entitled to TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.

The veteran has a high school diploma.  In service, he was 
trained as a water treatment and plumbing specialist, as well 
as a construction equipment supervisor.  He has taken post-
high service vocational training in mechanical engineering 
and computerized drafting of mechanical designs.  In a May 
1997 statement, he reported that he attended school from 
March 1990 through May 1992.  In the same statement, he 
reported that he was employed from March 1993 to the present.  
The report of the December 2000 VA examination indicates that 
the veteran was then currently employed doing "engineering 
work".

The Board finds no unusual circumstances peculiar to this 
veteran that prevent him from having the usual amount of 
success in overcoming the hardship of his service-connected 
disabilities.  Although the record indicates that he was 
hospitalized for surgery on his right knee on several 
occasions since 1991, the veteran was compensated at 100 
percent pursuant to 38 C.F.R. § 4.30 during his 
convalescence.  The record does not reflect that, aside from 
such hospitalizations, he has had frequent treatment that 
would interfere with employment or that his service-connected 
disabilities otherwise markedly interfere with sedentary 
employment.  He has the education and work experience to 
obtain and maintain sedentary employment.  

Significantly, the VA examiner in December 2000, although he 
described the veteran as "limited significantly to his work 
secondary to his general medical condition", did not 
describe the veteran as unable to work due to his service-
connected disabilities alone.  The record also contains a 
notation that he was released to return to work in February 
1995.  In this regard, the report of the VA examination in 
March 1995 indicated that he was felt to be suited to 
sedentary work activities at the most, and listed several 
limitations, such as inability to perform prolonged weight 
bearing, squatting, etc.  It did not describe him, however, 
as unable to work due to his service-connected disabilities.  
The earlier medical statements concerning the veteran's 
inability to work, e.g., in May 1991 following the right 
patellectomy, were clearly related to his surgical 
convalescence, for which temporary 100 percent ratings were 
assigned.

In summary, the veteran does not meet the percentage 
prerequisites for TDIU as set out in 38 C.F.R. § 4.16.  The 
record does not reflect any unusual circumstances that place 
the veteran in a different position than other veterans with 
the same disability rating.  Accordingly, the Board concludes 
that he is not entitled to a total rating for compensation 
based on unemployability.

III  Changes under the Veterans Claims Assistance Act

Finally, it should be noted that there has been a significant 
change in the law during the pendency of the veteran's claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, there is no issue as to substantial 
completeness of the application.  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to her claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  In addition, the 
veteran has been advised of the evidence that would be 
necessary for her to substantiate her claim, by means of the 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process, along 
with the Remand promulgated by the Board in July 1998.  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000 with regard to notice and development of the 
veteran's claim, have been satisfied.

The Board also notes that the VA physician's statement dated 
in December 1989 refers to VA treatment as early as 1984.  As 
the claim currently on appeal was not filed until 1989, such 
records are not pertinent except to provide a history of his 
injury and disability.  See Francisco v. Brown, 7 Vet App. 55 
(1994).  The Board finds no prejudice in the RO's failure to 
obtain such records.  Cf., Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

A rating in excess of 30 percent of osteochondral fracture of 
the right patella, status post patellectomy, is denied.

A TDIU rating is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

